      Case 3:19-cr-00015-CAR-CHW Document 62 Filed 10/31/19 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION


 UNITED STATES OF AMERICA,

             v.                            CRIMINAL NO. 3:19-CR-15 (CAR-CHW)

 JASON BELLEW

                  Defendant

                                      ORDER


       The Petition for a Writ of Habeas Corpus Ad Prosequendum filed by the United

States seeking the production of JASON BELLEW, W/M, DOB **/**/1985, having been

presented, read, and considered,

       IT IS HEREBY AND ORDERED AND DIRECTED that the Sheriff of Elbert County

Jail in Elbert County, Georgia deliver JASON BELLEW to the United States Marshal for

the Middle District of Georgia, and that the United States Marshal produce JASON

BELLEW before the Honorable Court of the United States at Macon, Georgia, not later

than 10:00 a.m., November 13, 2019, and that the said Marshal, or his lawful deputy,

return JASON BELLEW to the custody whence he came when his presence in the above-

stated case is no longer required.

            SO ORDERED AND DIRECTED, this 31st day of October, 2019.




                                       s/ Charles H. Weigle
                                      CHARLES H. WEIGLE
                                      UNITED STATES MAGISTRATE JUDGE
